BY THE COURT.
The claim in this case was confirmed by the board, and it has been submitted on appeal without additional evidence, or toe statement on the part of the appellants of any objection to the validity of the claim. 1 have however, as has been my practice, examined the transcript on file, but have discovered no ground for reversing the decision of the board. The authenticity of the original grant seems undoubted, and the expediente is produced from the archives confirmed by a record or note of the grant in the book in which such entries were made. The land was occupied by the original grantee within the time limited, and appears ever since to have been held by him and his grantees as its notorious and recognized owners. The mesne conveyances appear to be regular and to vest the title to the land claimed by him in the present claimant. A decree confirming the decision of the board must therefore be entered.